UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2010 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) Federal 0-50970 42-1597948 (State or other (Commission File Number) (I.R.S. Employer Identification No.) jurisdiction of incorporation) 40Main Street, Putnam, Connecticut 06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders (a) The annual meeting of the shareholders of PSB Holdings, Inc. was held on November 5, 2010. (b) The matters considered and voted on by the shareholders at the annual meeting and the vote of the shareholders were as follows: 1.
